Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the insertion channel comprising "a first entry opening and an exit opening which is not aligned with the entry opening, and a central groove in an internal surface of the eye-hole which links the entry opening and the exit opening" (claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golden et al., US  6,568,894.
Regarding Claim 1, Golden et al. disclose a locking shackle [for use with a pin having a protruding locking tab], wherein the shackle defines: (a) an entry eyehole 861 having a non-linear insertion channel 863 [through which the locking tab may pass]; (b) a locking eyehole 862 having an insertion channel 864 [through which the locking tab may pass], and a locking keyhole 865 [which releasably engages the locking tab when the pin is fully inserted into the shackle, upon rotation of the pin].
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the shackle, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that the fastener (shackle) disclosed by Golden et al. (US 6,568,894), is indeed capable of the intended use statements. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding Claim 2, Golden et al. disclose the shackle of claim 1 [wherein the non-linear insertion channel (863) is configured such that some degree of rotation of the pin and locking tab is required in order to pass through the entry eyehole].
Regarding Claim 3, Golden et al. disclose the shackle of claim 2 wherein the non-linear insertion channel (863) comprises a first entry opening (on one side of the lug portion 866) and an exit opening (on the other side of the portion 866) which is not aligned with the entry opening (along a line perpendicular to the axis 810; alignment is considered along a surface of a side of the lug portion 866), and a central groove (in between the entry and exit openings) in an internal surface of the eye-hole (861) which links the entry opening and the exit opening (figure 8).
Regarding Claim 4, Golden et al. disclose the shackle of claim 3 [wherein the central groove is aligned in a plane perpendicular to the longitudinal axis (810) of the pin when inserted into the shackle].
Regarding Claim 5, Golden et al. disclose the shackle of any one of claim 1, wherein the locking keyhole (865) is rotationally displaced from the locking eyehole insertion channel (864).
Regarding Claim 6, Golden et al. disclose the shackle of claim 5 wherein the locking keyhole (865) defines a shoulder (on 867) [which prevents rotation of the locking tab when inserted into the locking keyhole].
Regarding Claim 7, Golden et al. disclose the shackle of claim 1, [wherein the shackle is adapted for use with a pin having a biasing means acting on the pin when fully inserted into the shackle, biasing the pin in a removal direction].
Regarding Claim 8, Golden et al. disclose a shackle and pin combination, comprising: (a) a pin 802 having a protruding locking tab 844, (b) a shackle 860 defining an entry eyehole 861 having a non-linear insertion channel 863 through which the locking tab (844) may pass, and a locking eyehole 862 having an insertion channel 864 through which the locking tab (844) may pass, and a locking keyhole 865 which releasably engages the locking tab (844) when the pin (802) is fully inserted into the shackle (860), upon rotation of the pin (see figure 10).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             

/VICTOR D BATSON/           Supervisory Patent Examiner, Art Unit 3677